DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This office action is in response to communications filed 6/7/2022. Claims 1, 10-12, and 19-20 are amended. Claims 9 and 18 are cancelled. Claims 1-8, 10-17, and 19-20 are pending in this action.

Response to Arguments

Applicant’s arguments with respect to claims 1-8, 10-17, and 19-20 have been considered but are unpersuasive. In response to Applicant’s arguments on page 10 that “However, Bigdeli fails to disclose the feature (1) of “associating a user profile with more than one pseudo-identity of the user based on the biometric sensor,” (emphasis added) as recited in amended claim 1.
More particularly, the Office Action appears to equate Bigdeli’s biometric input devices (e.g., face image camera 131, iris Scanner 132, fingerprint Scanner 133, microphone 134 and retina scanner 135 as disclosed in FIG. 1 and paragraph [0050] of Bigdel1i) with the set of biometric sensors as recited in previously presented claim 1. The Office Action also appears to equate Bigdeli’s iris id (See paragraph [0050] of Bigdeli) with the pseudo-identity of a user as recited in previously presented claim 1. See pages 2-3 of the Action.
However, Bigdeli does not disclose associating a user profile with more than one iris id of the user based on a biometric input device, as required by the above-noted feature (1) of amended claim 1. Bigdeli, at best, discloses associating an employee id with a single iris id based on a combined minimum distance between captured face images and face images from a reference face image database (see FIGS. 3-4 and paragraphs [0059] and [0066]-[0068] of Bigdeli).
In a specific embodiment of Bigdeli, an iris id is created based on an iris image, which is then matched to a face image stored in the captured face image database (see paragraph [0055] of Bigdeli). Hence, even if two biometric datasets are available, that could potentially give rise to more than one pseudo-identity, these are not captured by the same biometric sensor.
Since the system of Bigdeli serves to enroll, verify or identify a person, it would be detrimental to the system if more than one pseudo-identity based on the same biometric sensor would be associated with the same user profile in Bigdeli, since this would imply a failure of the verification and identification method disclosed therein”, the Examiner respectfully disagrees. The Examiner notes that Bigdeli, at least at [0069], that:
[0069] It will be appreciated by persons skilled in the art that numerous variations and/or modifications may be made to the invention as shown in the specific embodiments without departing from the scope of the invention as broadly described”, and at least at [0071]-[0074] that:
[0071] Identifying instances biometric identifiers of the same person over time is described here is based on comparing iris images alone. Better accuracy is achieved is the comparison is made on all available biometric identifiers. In this case, both the iris and face image is compared to the already captured images in the iris and face image captured database in, order to identify previously captured images.
[0072] At step 202 the most recently captured iris image can also be stored in the iris database associated with the identified iris id. All the iris images associated with iris id may be then be used the next time step 202 is performed to again improve accuracy.
[0073] The computer system of FIG. 1 could be a distributed computer system.
[0074] The image of the person's face can also be associated with the employee id in the iris datastore. The example only receives two types of biometric identifiers. In alternate examples, three or more biometric identifiers could be received and then also associated with the employee id in the iris datastore. More biometric information stored, the more accurate the enrolment database is, including the number of instances of biometric identifiers it is based on and the number of types of biometric identifiers”. Therefore, the limitation of “associating a user profile with more than one pseudo-identity of the user based on the biometric sensor” is reasonably taught, and the rejection of record is maintained. 
Additionally, the Applicants should please note that the common knowledge/well-known in the art statements of record by the Examiner are taken to be admitted prior art because the Applicant did not traverse the assertions of Official Notice, and the rejections are maintained.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bigdeli (of record) in view of Harding (of record).

Regarding claims 1-2 and 12-13, Bigdeli discloses a method of user recognition (see Bigdeli, at least at Fig. 2, and related text), comprising: 
capturing biometric information of a user using a set of biometric sensors comprising a biometric sensor (see Bigdeli, at least at [0050], and related text);
creating a temporary pseudo-identity of the user to be associated with the biometric information when the biometric information does not match any existing temporary pseudo-identity (see Bigdeli, at least at [0055], and related text); 
determining whether the temporary pseudo-identity satisfies a set of pseudo-identity criteria (see Bigdeli, at least at [0068], and related text); and 
converting the temporary pseudo-identity of the user into a pseudo-identity of the user when the temporary pseudo-identity satisfies the set of pseudo-identity criteria (see Bigdeli, at least at [0066]-[0068], and related text); and
associating a user profile with more than one pseudo-identity of the user based on the biometric sensor (see Bigdeli, at least at [0066]-[0074], and related text).
Bigdeli does not specifically disclose converting the biometric information of the user into a biometric dataset of the user; 
determining whether the biometric dataset matches any existing temporary pseudo-identity; or
determining whether the temporary pseudo-identity satisfies a set of pseudo-identity criteria.
In an analogous art relating to a system for user recognition, Harding discloses a method of user recognition (see Harding, at least at [0034], Figs. 1-3, and related text), comprising: 
capturing biometric information of a user using a set of biometric sensors (see Harding, at least at [0036]-[0037], [0047]-[0048], and related text);
converting the biometric information of the user into a biometric dataset of the user (see Harding, at least at [0032], [0048], and related text); 
determining whether the biometric dataset matches any existing temporary pseudo-identity (see Harding, at least at [0040], and related text); 
determining whether the temporary pseudo-identity satisfies a set of pseudo-identity criteria (determining whether the templates matches the information of the other modalities and non-biometric metadata, see Harding, at least at [0043]-[0044], and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Bigdeli to include the limitations as taught by Harding for the advantage of providing an improved system for more robustly fusing identities to recognize a user.
Regarding claims 3 and 14, Bigdeli in view of Harding discloses determining whether the biometric dataset matches a single existing temporary pseudo-identity or a plurality of existing temporary pseudo-identities when the biometric dataset matches at least one existing temporary pseudo-identity (see Harding, at least at [0056], Figs. 3-5 and 9, and related text).
Regarding claims 4 and 15, Bigdeli in view of Harding discloses calculating an overlapping rate between the biometric dataset and the matching existing temporary pseudo-identity when the biometric dataset matches a single existing temporary pseudo-identity (fusion score, see Harding, at least at Figs. 4-5, and related text); 
determining whether the overlapping rate satisfies an overlapping criteria (see Harding, at least at Figs. 4-5, and related text); and 
associating the biometric dataset with the matching existing temporary pseudo-identity when the overlapping rate satisfies the overlapping criteria (see Harding, at least at [0043]-[0044] Figs. 4-5, and related text).
Regarding claim 5, Bigdeli in view of Harding discloses wherein the overlapping criteria is satisfied when the overlapping rate is within a numerical range (see Harding, at least at [0041]-[0044] Figs. 4-5, and related text).
Regarding claims 6 and 16, Bigdeli in view of Harding discloses combining the plurality of existing temporary pseudo-identities to form a combined temporary pseudo-identity when the biometric dataset matches the plurality of existing temporary pseudo-identities (see Harding at least at Figs. 2-5, and related text); and 
associating the biometric dataset with the combined temporary pseudo-identity (see Harding at least at Figs. 2-5, and related text).
Regarding claims 7 and 17, Bigdeli in view of Harding discloses wherein the set of pseudo-identity criteria is satisfied when a number of biometric datasets associated with the temporary pseudo-identity exceeds a predetermined value (see Harding, at least at Fig. 9, and related text).
Regarding claim 8, Bigdeli in view of Harding discloses merging biometric datasets associated with the temporary pseudo-identity before the temporary pseudo-identity is converted into the pseudo-identity (the merging is done as part of reaching the final result and therefore would need to be done before converting the identity, see Harding, at least at Fig. 9, and related text).
Regarding claims 10-11 and 19-20, Bigdeli in view of Harding does not specifically disclose wherein the user profile is generated based on at least one of content preference of the user, viewing habit of the user, or viewing behavior of the user with respect to content, wherein the content preference of the user, the viewing habit of the user, or the viewing behavior of the user with respect to content is obtained within a threshold time period before or after the biometric information of the user is captured.
However, the Examiner takes Official Notice that it is very well-known and common in the art for profiles to be created for users of a system based on the recited limitations for the advantage of efficiently providing preferred viewing content to users. Furthermore, it is also very well-known and common for those viewing profiles to be associated with the viewer’s/user’s biometric identity in order to provide privacy and security. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Bigdeli in view of Harding to include the specific limitations as above for the advantage of providing a secure and private system for presenting preferred content to a user.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose telephone number is (571)272-9524 and whose email address is Chenea.Smith@uspto.gov The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/Primary Examiner, Art Unit 2421